Citation Nr: 1728386	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  14-29 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disorder.  



REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Haddock, Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to March 1971.  
This matter comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.


FINDINGS OF FACT

1.  An October 1994 denied service connection for a left arm disorder.  The Veteran did not appeal that decision, or submit new and material evidence within the relevant appeal period.

2.  The evidence received since the October 1994 rating decision as to the left arm disorder includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left shoulder disorder.

3. The Veteran's left shoulder disorder clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by his active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a left shoulder disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by an August 2013 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including VA records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to this claim.  The Veteran was provided with a VA examination in October 2013.  The Board finds this examination was adequate as it was conducted upon a review of the claims file, provided an opinion, and contained a supporting explanation.  

Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

An October 1994 rating decision denied the Veteran's claim of entitlement to service connection for a left arm disorder on the basis that the Veteran's disability pre-existed active service and the evidence did not show it was aggravated or worsened by active service.  The Veteran did not appeal that decision or submit new and material evidence within one year and the October 1994 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The evidence associated with the claims file at the time of the October 1994 rating decision consisted of the Veteran's service treatment records (STRs).  These records showed that on February 4, 1971, shortly after induction into active service, the Veteran sought treatment for residuals of a left arm injury that had occurred at the age of 10.  At that time it was noted that the Veteran's childhood shoulder injury had caused significant limitation of motion and he was unable to fully raise his left arm.  The Veteran was referred for physical therapy, which did not result in improvement of the limitation of motion, and as such, the Veteran was medically discharged from active service.  A February 8 STR noted fibrosis and ankylosis of the left shoulder.  The February 23, 1971 Medical Board summary notes that the Veteran's left shoulder disability pre-existed active service and was not aggravated by active service.  

The pertinent evidence received subsequent to the October 1994 rating decision includes an October 2013 VA examination report which documents the Veteran's reports that he re-injured his pre-existing left shoulder disability during basic training while on "monkey bars."  Also of record are VA treatment records noting treatment for the left shoulder and the Veteran's lay statements asserting aggravation of his pre-existing left shoulder disorder.

The Board finds that new and material evidence has been presented to reopen the claims.  The October 2013 VA examination report, specifically the Veteran's reports documented therein, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claims - evidence of an in-service injury that could have aggravated his pre-existing left shoulder disability.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, it raises a reasonable possibility of substantiating the claims.  See Shade, 24 Vet. App. at 117. 

Accordingly, for all of the above reasons, the Veteran's claim for entitlement to service connection for a left shoulder disorder is reopened.

Service Connection

The Veteran contends he is entitled to service connection for a left shoulder disorder, which pre-existed his active service, on the basis that the disorder was aggravated by his active service.  Specifically, the Veteran has reported that during basic training, he injured his left shoulder on the monkey bars, resulting in an aggravation of a childhood left shoulder injury.  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As noted above, to establish direct service connection, there must be sufficient evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

A Veteran is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. 
§ 1111 (West 2014).   This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03; Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  A Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

However, if the government fails to rebut the presumption of soundness, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner, 370 F.3d at 1096  .

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254, 258   (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant, 17 Vet. App. at 131; Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran's August 1970 induction examination did not note a pre-existing left shoulder disability.  Accordingly, the Veteran's condition cannot be considered to have been noted at entry, as it was not noted on his induction examination.  38 C.F.R. § 3.304(b).  Thus, the first issue is whether the disorder clearly and unmistakably pre-existed service.  Shortly after the Veteran entered active service in January 1971, he sought treatment for a left shoulder disability.  February 1971 STRs note that the Veteran complained of limitation of motion related to a childhood left shoulder injury.  The February 1971 Medical Board summary, notes that the Veteran's left shoulder disability pre-existed active service and was not aggravated by active service.  The 2013 VA examination determined that the disorder clearly and unmistakably pre-existed service.  Finally, the Veteran does not allege otherwise.  Accordingly, the first prong is met.

The remaining issue, then, is whether the disorder clearly and unmistakably was not aggravated by service.  Shortly after the Veteran entered active service in January 1971, he sought treatment for a left shoulder disorder.  February 1971 STRs note that the Veteran complained of limitation of motion related to a childhood left shoulder injury.  The Veteran did not report that he had re-injured his shoulder while participating in basic training activities.  After physical therapy was unsuccessful at restoring the Veteran's range of motion in the left shoulder, he was recommended for a medical discharge.  The February 23, 1971 Medical Board summary notes that the Veteran's left shoulder disability pre-existed active service and was not aggravated by active service.  The October 2013 examiner opined that the left shoulder disorder clearly and unmistakably was not aggravated by his active service.  The examiner explained that the Veteran's pre-existing left shoulder disorder was a chronic, not acute, condition and that there was no mention in the STRs of a specific injury to the left shoulder.  The Board finds that this evidence supports a finding that the disorder was not clearly and unmistakably aggravated during service.  

The Veteran himself has repeatedly stated that his left shoulder disability was aggravated by active duty service.  Although the Veteran is competent to report his symptoms, a determination regarding aggravation of an internal condition, as opposed to noting a condition such as varicose veins or ringing in the ears, is not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding that varicose veins are capable of lay observation and thus lay testimony may serve to establish a diagnosis); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  Regardless, any such statements are also outweighed by the specific findings of the qualified medical examiner.

As the evidence of record shows that the Veteran's left shoulder disability both clearly and unmistakably pre-existed service and was clearly and unmistakably not aggravated by service, service connection for a left shoulder disability is not warranted.  Gilbert, 26 Vet. App. at 55; Wagner, 370 F.3d at 1096.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for a left shoulder disorder is granted.

Entitlement to service connection for a left shoulder disorder is denied. 



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


